Citation Nr: 0944603	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  05-07 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for bronchiectasis with 
pseudomonas colonization, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1945 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the claim sought.  In 
June 2006, the current 10 percent rating was assigned, and 
the disorder classified as noted on the title page of this 
decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From July 25, 2003 to October 22, 2003, the Veteran's 
bronchiectasis with pseudomonas colonization was not 
productive of incapacitating episodes of infection of two to 
four weeks total duration per year, or; of a daily productive 
cough with sputum that was at times purulent or blood-tinged 
and that required prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.

2.  From October 23, 2003 to May 23, 2008, the Veteran's 
bronchiectasis with pseudomonas colonization was productive 
of a daily productive cough with sputum that was at times 
purulent and required prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.

3.  Since May 24, 2008, the Veteran's bronchiectasis with 
pseudomonas colonization has not been productive of 
incapacitating episodes of infection of two to four weeks 
total duration per year, or; daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
required prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.


CONCLUSIONS OF LAW

1.  From July 25, 2003 to October 22, 2003, the criteria for 
a rating in excess of 10 percent for bronchiectasis with 
pseudomonas colonization were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009);  38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6601 
(2009).

2.  From October 23, 2003 to May 23, 2008, the criteria for a 
rating of 30 percent for bronchiectasis with pseudomonas 
colonization were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107;  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.97, 
Diagnostic Code 6601.

3.  Since May 24, 2008, the criteria for a rating in excess 
of 10 percent for bronchiectasis with pseudomonas 
colonization have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107;  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6601.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in October 2003 of the information and evidence needed to 
substantiate and complete a claim.  He was provided notice 
how his bronchiectasis is rated in a June 2006 supplemental 
statement of the case.  The Veteran was advised how effective 
dates are assigned in March 2006 correspondence.  The claim 
was readjudicated in a September 2009 supplemental statement 
of the case.  

The Veteran has been provided with multiple VA examinations, 
the opportunity for a hearing, and his claim was 
readjudicated in September 2009.  The Veteran has had many 
opportunities to participate in the adjudication of his 
claim.  There is no indication that the Veteran was 
prejudiced in any way from lack of timely notice.
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield , 21 
Vet. App. 505, 510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.        38 C.F.R. § 4.7.
 
It is the Board's responsibility to evaluate the entire 
record on appeal.  38 U.S.C.A. § 7104(a).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Veteran is currently rated at a 10 percent evaluation for 
bronchiectasis.  A 10 percent evaluation is assigned when 
bronchiectasis is characterized by an intermittent productive 
cough with acute infection requiring a course of antibiotics 
at least twice a year.  38 C.F.R. § 4.97, Diagnostic Code 
6601.  A 30 percent rating is warranted for bronchiectasis 
with incapacitating episodes of infection of two to four 
weeks total duration per year, or; daily productive cough 
with sputum that was at times purulent or blood-tinged and 
that required prolonged (lasting four to six weeks) 
antibiotic usage more than twice a year.  Id.  A 60 percent 
rating is warranted for bronchiectasis with incapacitating 
episodes of infection of four to six weeks total duration per 
year, or; near constant findings of cough with purulent 
sputum associated with anorexia, weight loss, and frank 
hemoptysis and requiring antibiotic usage almost 
consistently.  Id.

An incapacitating episode is one that requires bedrest and 
treatment by a physician.  Id. 

The evidence of record shows that the Veteran was issued an 
antibiotic for his bronchiectasis on October 23, 2003.  For 
the rating period prior to that date, the Veteran complained 
of a mostly dry cough, and he did not have any infections 
requiring antibiotics.  

Later in October 2003, the Veteran was afforded a VA 
examination.  The Veteran reported a chronic, productive 
cough producing grey to green mucus.  He had wheezing and 
shortness of breath, for which he required daily inhalers.  
He reported having flare-ups about twice a year.  A physical 
examination of the lungs showed bilateral basilar crackles 
with no wheezes or rhonchi.  The lungs were resonant to 
percussion.  A chest x-ray showed fibrosis with probably 
bilateral pleural thickening laterally.  There was increased 
prominence of the lung markings on the right lung laterally 
in the lower lung field.  The Veteran was diagnosed with 
chronic bronchitis with no spirometric evidence of 
obstructive or restrictive disease.  He was also diagnosed 
with symptomatic pleural fibrosis which was not related to 
this bronchitis.

Records from the VA Medical Center show that the Veteran was 
placed on antibiotics in October 2003 and March 2004 for 
bacterial infections.  In April 2004, the physician noted 
that the Veteran had a colonization of his bronchial tree 
with pseudomonas, and it would be almost impossible to clear 
it completely.  Therefore, the physician's course of action 
was to attempt to keep the number of colonizing bacteria low 
by prescribing an antibiotic to be taken three times per 
week.  He noted that the antibiotic should be taken on a 
chronic basis.

The RO provided the Veteran with a new examination in May 
2005 to perform another pulmonary function test and to 
examine fully whether the Veteran instead may have 
bronchiectasis.  At the examination, the Veteran reported 
that his symptom of a productive cough had continued to 
worsen over the years.  The cough was described as productive 
with green to gray sputum.  He also reported dyspnea on 
exertion.  He denied chest pain, fever, chills, night sweats, 
and hemoptysis.  The physician noted that the Veteran had at 
least two exacerbations requiring an antibiotic regimen in 
the last two years.  The Veteran recently completed another 
course of antibiotics.  He reported twice yearly flare-ups.  
The examiner diagnosed the Veteran with bronchiectasis with 
pseudomonas colonization and opined that it was "most 
likely" than not a consequence of his in-service respiratory 
disease (pneumonia).  The Veteran's persistent cough 
prevented the examiner from performing a pulmonary function 
test.

In September 2005, the Veteran was started on a stronger 
antibiotic for two weeks after his cough was productive with 
yellow to green sputum.  In October 2005, the Veteran 
reported that his respiratory symptoms improved with the new 
antibiotic regimen.  The Veteran was advised to return to his 
old antibiotic, three times per week.  In June 2006, the 
Veteran again received a course of a stronger antibiotic 
because of bronchiectasis exacerbation.  After that course, 
he returned to his baseline antibiotic.  The Veteran received 
two courses of a increased-strength antibiotic in August 2006 
due to increased sputum production.  He was restarted on his 
regular antibiotic regimen afterwards.

In March 2007, the Veteran presented with complaints of chest 
congestion and a cough with purulent mucoid sputum.  He had 
no fever, chills, chest pain, hemoptysis, or wheezing.  He 
qualified for home oxygen with his pulmonary test results.  
The Veteran was also started on a stronger antibiotic and a 
steroid for 10 days.  His baseline antibiotic was stopped.

The record shows that at the Veteran's next appointment in 
April 2007, his active medication list no longer included any 
antibiotics.  In a June 2007 pulmonary outpatient 
appointment, the Veteran noted that he had not had any acute 
attacks or hospitalizations recently.  He reported that he 
was doing significantly better.  After a physical 
examination, however, the physician prescribed a course of 
antibiotics and prednisone for 10 days.  A baseline 
antibiotic was not prescribed for use after 10 days.

In December 2007, the Veteran was instructed to maintain his 
continuous use of oxygen at home.  In April 2008, the Veteran 
reported to the emergency room with complaints of coughing up 
blood in his sputum.  The physician noted that there was a 
small amount of blood with mucus white phlegm.  The physician 
reported that the Veteran was currently taking an antibiotic 
and prednisone.  A notation in the file in July 2008 stated 
that the Veteran's 10-day supply of Moxifloxacin was last 
released on May 13, 2008, and the prescription had expired.  
The Veteran's 10-day supply of his antibiotic was released on 
April 8, 2008 and had also expired.

In March 2009, the Veteran was provided with a VA 
examination.  The Veteran had no current or history of 
anorexia related to his bronchiectasis.  The Veteran noted 
that his symptoms had improved over the past year.  He was 
able to exercise three times per week.  He reported stopping 
his home oxygen use "last year."  The Veteran's course 
since the onset of his disease was described as improved.  
The physician noted that the Veteran was on a constant, low 
dosage of a steroid inhaler.  The Veteran's symptoms included 
production of sputum, generally clear, with use of a 
nebulizer, and an otherwise non-productive cough.  He 
reported greenish sputum twice or three times per year, when 
he would be treated with antibiotics.  He only reported one 
episode of slight blood tinged sputum in the past seven 
years.  A pulmonary function test showed a mild, obstructive 
lung defect by spirometry.  There was a moderate decrease in 
diffusing capacity, and a significant response to the 
bronchodilator.  The Veteran was diagnosed with 
bronchiectasis.  The physician noted that the Veteran 
functioned remarkably well considering his age and multiple 
medical problems.  There were no respiratory-related episodes 
of anorexia, weight loss, and frank hemoptysis.

For the period between October 23, 2003 and May 23, 2008 
(i.e., ten days after the last refill for Moxifloxacin was 
prescribed), the Board finds that the Veteran is entitled to 
a rating of 30 percent for his bronchiectasis.  Between this 
time period, the Veteran was consistently on antibiotics to 
treat the colonization of his bronchial tree with 
pseudomonas.  He was also prescribed at least a 10-day course 
of stronger antibiotics during periods of infection, which 
occurred approximately two to three times per year.  The 
record shows that the last episode of infection occurred in 
April 2008, and the Veteran was prescribed a 10-day course of 
antibiotics, to end on May 23, 2008.  The Veteran is not 
entitled to a rating in excess of 30 percent, however, 
because he has not had incapacitating episodes of infection 
of four to six weeks total duration per year or near constant 
findings of a cough with purulent sputum, anorexia, weight 
loss, and frank hemoptysis.  For these reasons, the Board 
finds that the Veteran should be afforded a 30 percent rating 
for the period between October 23, 2003 and May 23, 2008, 
under the doctrine of reasonable doubt.  38 U.S.C.A. § 5107.  

For the rating period prior to October 23, 2003, the Veteran 
reported a dry, nonproductive cough and was not on 
antibiotics.  For the rating period since may 24, 2008, the 
Veteran has been off antibiotics and has been doing well.  He 
is able to exercise three times per week, and he is no longer 
on home oxygen.  At his most recent VA examination, he 
reported a nonproductive cough.  Thus, for the rating period 
prior to October 23, 2003 and after May 23, 2008, the Veteran 
does not meet the criteria for a rating in excess of 10 
percent.

The Veteran's disability picture was not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Here, as discussed above, the rating criteria for 
bronchiectasis reasonably describe the Veteran's disability 
level and symptomatology.  Thus, as the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations are adequate, and no referral for 
extraschedular evaluations is required.  


ORDER

From July 25, 2003 to October 22, 2003, a rating in excess of 
10 percent for bronchiectasis with pseudomonas colonization 
is denied.

From October 23, 2003 to May 23, 2008, a rating of 30 
percent, but no higher, for bronchiectasis with pseudomonas 
colonization is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

Since May 24, 2008, a rating in excess of 10 percent for 
bronchiectasis with pseudomonas colonization is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


